DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the saved clip.”  There is insufficient antecedent basis for this limitation in the claim. As best understood, Claim 11 should depend on Claim 10 rather than Claim 1.

The remainder of this office action is considered as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al., US 2010/0041457.

In Reference to Claims 1 and 13
	Cook et al. teaches a non-transitory computer readable storage medium (Fig. 2-3 and Par. 46 and 65-66) and computer-implemented method for providing enhanced capabilities for group gameplay sessions of electronic games being played on client devices (See Par. 61 and Fig. 7 “join me in the game” which teaches the overlay facilitates multiplayer gameplay. And Par. 62 “multi-user game play” and “Half-Life, Team Fortress, Portal, Counter-Strike, and Day of Defeat…”), the computer- implemented method comprising creating an overlay user interface superimposed upon a display of an electronic game being played in a group gameplay session (Fig. 7 and Par. 18 and Par. 61 “game overlay” and “overlay technology”); monitoring occurrences of environmental events on a client device on which the electronic game is being played, the environmental events being external to the electronic game (Fig. 5-6 and Par. 59-61 which teaches monitoring messaging and presence events that are not “associated with game play” via a game client manager separate from the computer game itself. See Par. 56); identifying an occurrence of one of the monitored environmental events (Fig. 5-6 and Par. 59-61 which teaches identifying messaging or presence events. E.g. Fig. 6 ref. 618 “Receive Message”); and responsive to the identification, performing at least one action comprising: modifying a state of the overlay interface, or interacting with the electronic game or a group gameplay session of the 

	In Reference to Claim 2 and 14
	Cook et al. teaches wherein the creating, monitoring, identifying, and performing are performed by a game mediator executing in a process separate from a process in which the electronic game is executing (Par. 56 which teaches that the overlay system is managed in a separate “Game Client Manager” which “hooks into” the computer game).

	In Reference to Claim 3 and 15
	Cook et al. teaches wherein the creating, monitoring, identifying, and performing are performed by a game mediator library linked into the electronic game (Par. 56 “Game Client Manager” and “hook into the game”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., US 2010/0041457, in view of evidence of computer .

	In Reference to Claims 4 and 16
	Cook et al. teaches a computer readable medium and method as described above in reference to Claims 3 and 15 including performing an action responsive to environmental events external to the game software. However, Cook et al. does not explicitly teach wherein the electronic game additionally uses the game mediator library to perform at least one action responsive to the electronic game identifying an occurrence of at least one gameplay event internal to the electronic game.
	Overwolf teaches a game overlay system (OW TC) where the electronic game overlay system additionally uses the game mediator library to perform at least one action responsive to the electronic game identifying an occurrence of at least one gameplay event internal to the electronic game (Page 2 under “Games” which teaches using the Overwolf software to identify in game events such as the game FPS, killing an enemy, or scoring a goal. Where Cook et al. teaches performing an action in response to a detected event as described above, such as displaying an alert or notification).
	It would be desirable to modify the overlay system of Cook et al. to include identification of in game events as described by Overwolf for performing actions in order 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the overlay system of Cook et al. to include identification of in game events as described by Overwolf.

	In Reference to Claims 5 and 17
	Cook et al. and Overwolf teach where the gameplay event comprises at least one of: a player in the group gameplay session being attacked, the player being defeated, the player achieving an objective, or a current level of the electronic game being completed (OW API page 2 under “games”, “know when the player killed an enemy, and the type of kill”).

	In Reference to Claims 8 and 20
	Cook et al. teaches a medium and method as described above in reference to Claims 1 and 13 including modifying the overlay interface responsive to a communication event as described above. However, Cook et al. does not teach responsive to the identification of the occurrence of the event, modifying a visual opacity of the overlay user interface.
	Overwolf teaches an game overlay system where responsive to the identification of the occurrence of the event, modifying a visual opacity of the overlay user interface (OW TS, see the YouTube video from approximately 0:32-0:47 where in response to 
	It would be desirable to modify the medium and method of Cook et al. to modify the visual opacity of the overlay user interface in response to events as taught by Overwolf in order to reduce screen clutter caused by the overlay interface by fading overlay information in and out as it is relevant.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the medium and method of Cook et al. to modify the visual opacity of the overlay user interface in response to events as taught by Overwolf.

In Reference to Claims 9
	Cook et al. teaches a medium and method as described above in reference to Claims 1 and 13 including modifying the overlay interface responsive to a communication event as described above. However, Cook et al. does not teach wherein the environmental event comprises at least one of: a player in the group gameplay session yelling, a player cheering, a player clapping, or a player moving vigorously.
	Overwolf teaches an game overlay system where an environmental event which causes a modification of the overlay interface includes the environmental event comprises at least one of: a player in the group gameplay session yelling, a player cheering, a player clapping, or a player moving vigorously (OW TS, see the YouTube video from approximately 0:32-0:47 where the interface is modified in response to player vocal callouts and instructions which in the examiner’s opinion constitute “yelling” as broadly claimed).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the medium and method of Cook et al. to detect communication events such as yelling as taught by Overwolf.

	In Reference to Claim 10
	Cook et al. teaches a medium and method as described above in reference to Claims 1 and 13 as described above. However, Cook et al. does not teach saving a clip of gameplay from the group gameplay session.
	Overwolf teaches a game overlay system which includes saving a clip of gameplay from the group gameplay session (OW API, page 3 under “media” “use the overwolf.media.replays API to capture short video replay of the currently running game”).
	It would be desirable to modify the medium and method of Cook et al. to save gameplay clips as taught by Overwolf in order to increase the enjoyment of the user by allowing them to save records of interesting or exciting gameplay moments either for entertainment or for game analysis.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the medium and method of Cook et al. to save gameplay clips as taught by Overwolf.


Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., US 2010/0041457, in view of Colenbrander, US 2016/0184712.

In Reference to Claims 6 and 18
	Cook et al. teaches where the overlay user interface includes communications from a plurality of players in the group game session as described above (See Fig. 7 and Par. 61-62). However, Cook et al. does not teach where the overlay interface includes video of a plurality of players.
	Colenbrander teaches an electronic game system with an overlay interface which includes video of a plurality of players (Par. 104 which teaches overlays to be placed over other video in a game and where the overlays can include “video feeds of other game players (e.g., webcam video).”).
	It would be desirable to modify the method and computer readable medium of Cook et al. to include video of a plurality of players in the overlay interface as taught by Colenbrander in order to increase the enjoyment of the users by increasing a sense of camaraderie and shared play by being able to see the faces and voices of their fellow players via the webcam as well as just receive text communications.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and computer readable medium of Cook et al. to include video of a plurality of players in the overlay interface as taught by Colenbrander.

	In Reference to Claims 7 and 19
	Cook et al. teaches responsive to the identification of the occurrence of the event, visually emphasizing one of the plurality of players (Fig. 7 which teaches where in response to receiving a message it is displayed along with the name of the player from whom it was received).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., US 2010/0041457, in view of Overwolf, further in view of Paradise, US 2017/0266549.

In Reference to Claim 11
	Cook et al. and Overwolf teach a method as described above in reference to Claim 10 including capturing game play clips via an overlay interface. Further Overwolf further teaches where clips can be managed via the Overlay (OW API page 3 see “overwolf.media.videos”). However, they do not explicitly teach displaying the saved clip within a lobby user interface; and responsive to selection of the displayed saved clip, playing the saved clip.
	Paradise teaches an electronic gaming system which teaches displaying the saved clip within a lobby user interface; and responsive to selection of the displayed saved clip, playing the saved clip (Par. 20 which teach a “video queue interface” which can be used to view, select and play game videos of clips. As broadly claimed examiner considers this video interface to constitute a “lobby interface.”).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Cook et al. and Overwolf to include an interface for selection and playing of video clips as taught by Paradise.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., US 2010/0041457, in view of Overwolf, further in view of Grunewald et al., US 2019/0158484.

In Reference to Claim 12
	Cook et al. and Overwolf teach a method as described above in reference to Claim 10 including capturing game play clips of a group gaming session via an overlay interface. Further Overwolf further teaches where clips can be managed via the Overlay (OW API page 3 see “overwolf.media.videos”). However, they do not explicitly teach posting a clip of gameplay to a third-party social networking system.
	Grunewald et al. teaches an electronic gaming system which teaches posting a clip of gameplay to a third-party social networking system. (Par. 93).
	It would be desirable to modify the system of Cook et al. and Overwolf to allow posting of video clips on social media as taught by Grunewald et al. in order to allow users to easily share their saved overlay gameplay clips with friends.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715